Citation Nr: 1519939	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1981.  The Veteran died in May 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter is currently under the jurisdiction of the RO in Seattle, Washington.  

In March 2014, the appellant testified before the undersigned Veterans Law Judge, in a hearing at the RO; a hearing transcript is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveal that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal, other than the additional VA medical records associated with the Virtual VA system.  However, the RO considered VA medical records in the October 2013 supplemental statement of the case.  As such, the appellant is not prejudiced by the Board's consideration of such evidence.  

Also, the March 2014 Statement of Accredited Representative in Appealed Case included a submission of a medical article.  This evidence was not accompanied by a waiver of initial RO consideration.  However, as the Board is remanding this matter for further development, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran had been service-connected for posttraumatic stress disorder (PTSD), with major depressive disorder and alcohol dependence (with a 70 percent disability rating), and a right knee disability (with a 30 percent disability rating).  

The appellant contends that the Veteran's PTSD caused or contributed to his death.  She claims that the PTSD, with its corresponding alcohol abuse, essentially caused the Veteran's empyema.  She also claims that some psychotropic medications create certain risks and prevents some treatments to patients in intensive care.  (March 2014 Statement of Accredited Representative in Appealed Case).

The Veteran's death certificate documents that he died in May 2012.  The listed causes of death were streptococcus anginosus pneumonia/empyema/respiratory distress syndrome; severe malnutrition with hypoalbuminemia and anasarca; short bowel syndrome with diarrhea/progressive malabsorption; and morbid obesity with gastric bypass surgery in 2005.  Contributing factors were PTSD and osteoarthritis, but such disorders were not resulting in the underlying causes of death.  

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  The Board finds that a medical opinion is necessary to determine whether the Veteran's service-connected PTSD and/or right knee disability was either a principal or contributory cause of death.  38 U.S.C.A. § 5103A(a).

Also, the appellant's representative submitted a medical article with its March 2014 Statement of Accredited Representative in Appealed Case, but did not waive the appellant's right to have the AOJ initially consider such evidence.  The claim must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 38 C.F.R. § 20.1304.  

Additionally, the AOJ has not provided the appellant appropriate notice necessary for her claim.  In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Such notice should be provided to the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the appellant adequate notice, consistent with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  The AOJ should obtain a medical opinion by a VA internist or other physician.  The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic Virtual VA file (if the examiner does not have access)and Social Security Administration (SSA) records (recorded on CDs associated with the claims file) must be made available to the individual designated to provide a medical opinion regarding the Veteran's death; the opinion should include discussion of the Veteran's documented history and the appellant's assertions. 

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

Is it at least as likely as not that the Veteran's either principal or a contributory cause of death was his service-connected PTSD and/or right knee disability? 

The VA medical opinion provider should specifically consider the appellant's contentions, including (i) that the Veteran's PTSD, with symptoms of alcohol dependence, essentially caused the Veteran's emphysema, and (ii) that some psychotropic medications create certain risks and prevents some treatments to patients in intensive care.  (March 2014 Statement of Accredited Representative in Appealed Case).  The VA medical opinion provider should also specifically consider the (iii) medical article entitled "Empyema and Abscess Pneumonia Clinical Presentation" submitted with the March 2014 Statement of Accredited Representative in Appealed Case.  

A disability is the "principal cause of death" if it was the immediate or underlying cause of death, or was etiologically related to the death. A disability is a "contributory cause of death" if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(b)-(c).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA medical opinion provider is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The VA medical opinion provider is directed to reconcile his or her opinions with any on file that may conflict, including the May 2012 death certificate.  If the provider does not agree with the death certificate, provide a clear explanation as to why and how the provider reached his/her conclusions.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include the medical article submitted with the March 2014 Statement of Accredited Representative in Appealed Case.  If the benefit sought is not granted, the AOJ should furnish the appellant a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




